Case 1:12-cv-OO456-DAR Document 223 Filed 11/16/18 Page 1 of 23

 

 

 

 

 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

JOHN N. XEREAS,

Plaintiff, . CA NO. 12-0456 (DAR)

v.
Washington, D.C. '
MARJORIE A. HEISS, et al., . Wednesday, NOvember 14, 2018

Defendants.

FINAL JURY INSTRUCTIONS
HON. DEBORAH A. ROBINSON
UNITED STATES MAGISTRATE JUDGE

 

 

Case 1:12-cv-OO456-DAR Document 223 Filed 11/16/18 Page 2 of 23

 

JURY INSTRUCTIONS
THE COURT: The first series of instructions concern
the evidence in the case. Some of these instructions may sound
familiar from the ones that I gave you at the outset.
Evidence in the Case

First, you are instructed that you may only consider
evidence admitted in the case. The evidence consists of the
sworn testimony of witnesses and exhibits admitted into
evidence.

Statements and arguments of the lawyers are not evidence.
They are intended only to help you to understand the evidence
from that party's perspective. Likewise, the questions the
lawyers ask the witnesses are not evidence.

If counsel described the evidence you have heard
differently from the way you remember it, it is your memory that
should control during your deliberations. You must rely on your
recollection of the testimony and any notes you may have taken
during the trial. `

Direct and Circumstantial Evidence

There are two types of evidence from which you may
determine what the facts are in this case: direct evidence and
circumstantial evidence. When a witness, such as an eyewitness,
asserts actual knowledge of a fact, that witness's testimony is
direct evidence. On the other hand, evidence of facts from

which reasonable conclusions may be drawn is circumstantial

 

 

Case 1:12-cv-OO456-DAR Document 223 Filed 11/16/18 Page 3 of 23

 

 

 

evidence.

l will offer an example. Assume a person looked out a
window and saw that snow was falling. If he later testified
in court about what he had seen, his testimony would be direct
evidence that snow was falling at the time he saw it happen.
Assume, however, that he looked out a window and saw no snow
on the ground, then went to sleep and saw snow on the ground
after he woke up. His testimony about what he had seen would be
circumstantial evidence that it had snowed while he was asleep.

The law says that both direct and circumstantial evidence
are acceptable as a means of proving a fact. The law does not
favor one form of evidence over another. It is for you to
decide how much weight to give to any particular evidenceh
whether it is direct or circumstantial. You are permitted to`
give equal weight to both. In reaching a verdict in this case,
you should consider all of the evidence presented, both direct
and circumstantial.

Burden of Proof

The party who makes a claim or counterclaim has the burden
of proving it. This burden of proof means that the party
asserting the claim must prove every element of it by a
preponderance of the evidence.

To establish an element by a preponderance of the evidence,
the party must show that the evidence produces in your mind the

belief that the thing in question is more likely true than not

 

 

Case 1:12-cv-OO456-DAR Document 223 Filed 11/16/18 Page 4 of 23

 

 

 

 

 

 

 

true. The party need not prove any element beyond a reasonable
doubt, the standard of proof in criminal cases, or to an
absolute or mathematical certainty.

If you believe that the evidence is evenly balanced on an
issue as to which the Plaintiff has the burden of proof as to
his claim, or that the evidence is evenly balanced on an issue
as to which the Defendants have the burden of proof with respect
to their counterclaims, then your finding on that issue must be
for the opposing side.

In arriving at your verdict, you should consider only the
evidence in the case. That said, in determining whether a party
has carried its burden, you are permitted to draw from the facts
that have been proven such reasonable inferences as you believe
are justified in light of your experience and common sense.
However, you may not rely on speculation or guesswork.

You must consider all the evidence bearing on each claim`
and counterclaim, regardless of who produced it. A party is
entitled to benefit from all evidence that favors that party,
whether that party or the adversary produced it. You should not
give more or less weight to evidence just because it happened to
be produced by one side or the other.

Inadmissible or Stricken Evidence

You will recall that the lawyers in this case often

objected when the other side asked a question, made an argument,

or offered an exhibit into evidence that the objecting lawyer~

 

 

Case 1:12-cv-OO456-DAR Document 223 Filed 11/16/18 Page 5 of 23

 

 

 

believed was not proper. Objections are not evidence. You must
not hold such objections against the lawyer who made them or the
party he or she represents. It is the lawyer's responsibility

to object to evidence that he or she believes is not admissible.

If, during the course of the trial, I sustained an
objection to a lawyer's question, then you must ignore the
question and must not guess about what the answer would have
been had I allowed it. If, after a witness answered a question,
I ruled that the answer should be stricken, then, of course, you
must ignore both the question and the answer.

Likewise, if I sustained an objection to an exhibit and the
exhibit was not admitted, then you should not speculate about`
the contents of the exhibit or permit that circumstance to play
any role in your deliberations.

Credibility of Witnesses

In deciding what the facts are, you must weigh the
testimony of all of the witnesses who have appeared before you.
You are the sole judges of the credibility of the witnesses.

In other words, you alone determine whether to believe any
witness and to what extent any witness should be believed.

Judging a witness's credibility means evaluating whether~
the witness has testified truthfully and also whether the
witness accurately observed, recalled, and described the matters
about which he or she testified. You may consider anything that

in your judgment affects the credibility of the witness.

 

 

Case 1:12-cv-OO456-DAR Document 223 Filed 11/16/18 Page 6 of 23

 

 

 

For example, you may consider the witness's age, demeanor,
capacity to observe and recollect facts, and any other facts and
circumstances bearing on credibility. You may consider whether
the witness has any motive for not telling the truth, any_
interest in the outcome of the case, or any friendship or
animosity toward other persons involved in this case. You may
consider the plausibility or implausibility of the testimony of
a witness. You may also consider whether the witness's
testimony has been contradicted or supported by other evidence.

Number of Witnesses and Exhibits

The relative weight of the evidence on a particular issue
is not determined by the number of witnesses testifying for
either side or the number of exhibits on either side. It
depends on the quality, and not the quantity, of the evidences
It is up to you to decide whether to credit the testimony of a
smaller number of witnesses or a smaller number of exhibits on
one side, or the testimony of a greater number of witnesses or a
greater number of exhibits on the other side.

Depositions as Evidence
As you know, a deposition is the testimony of a person
taken before trial. When a deposition is taken, the witness is
placed under oath and swears to tell the truth, and lawyers for
each party may ask questions. A court reporter is present and
records the questions and answers.

During the trial, you heard deposition testimony, and as

 

 

Case 1:12-cv-OO456-DAR Document 223 Filed 11/16/18 Page 7 of 23

 

 

 

 

 

I indicated, you will receive a copy of the transcript of the`
testimony since you brought to our attention that portions of
the video at various points were not entirely audible. You are
instructed that you should give the deposition testimony the
same consideration you give any other testimony. You should not
give it more weight or less weight just because the witness did
not appear in court.
Impeachment by Prior Inconsistent Statement

You may recall a reference to prior testimony which was
inconsistent with a witness's testimony here in the courtrooms
lt is for you to decide whether any witness made a prior
statement and, if one or more was made, whether the prior
statement was inconsistent with the witness's testimony here
in the courtroom. If you find that any prior statement is
inconsistent with the witness's testimony here in court, then
you may consider such inconsistency in evaluating the .
credibility of the witness.

Multiple Defendants

As you know, in this case there are multiple defendants.
A single plaintiff, multiple defendants. There is more than
one defendant in this lawsuit. Each defendant deserves fair
consideration of his or her own separate defense. Accordingly,
your finding one liable or not liable should have no affect on
your decision about the liability of any other defendant. The

instructions I give you govern the case as to each defendant.

 

 

Case 1:12-cv-OO456-DAR Document 223 Filed 11/16/18 Page 8 of 23

 

 

 

 

 

 

 

If you find that no defendant is liable to the plaintiff/
then your verdict should be in favor of all defendants against
the plaintiff, If you find that not all of the defendants are
liable to the plaintiff, then your verdict should be in favor`
of the plaintiff and against only those defendants you found
liable.

Counterclaims

In addition to the claim by the plaintiff in which the
plaintiff alleges a breach of the Amended Operating Agreement,
the defendants, of course, have pled counterclaims. Defendants
also plead breach of the Amended Operating Agreement. So you‘re
instructed that the sole claim for your consideration at this
time brought by the plaintiff is breach of the Amended Operating
Agreement. The parties agree that the Amended Operating
Agreement is a contract.

The defendants‘ further counterclaims are for breach of
the duty of good faith and fair dealing, tortious interference
with defendants‘ existing business relationships, tortious
interference with defendants' prospective business
relationships, breach of fiduciary duty, and conversion.

I see that you are taking notes concerning the claims,

I do not want you to be alarmed if you realize that you did not
write all of that down verbatim because you will receive, when
you begin your deliberations, a verdict form which will have a

statement concerning each claim. I simply want to provide you

 

 

Case 1:12-cv-OO456-DAR Document 223 Filed 11/16/18 Page 9 of 23

 

 

 

with that information now as we go forward with the instructions.

Plaintiff is required to prove each element of his claim`
by a preponderance of the evidence. Defendants are required to
prove each element of their counterclaims by a preponderance of
the evidence.

I will turn now to the instructions concerning the
governing law with respect to contracts.

Contracts

First, a contract is an agreement between two or more
parties to do or not to do something. As I indicated, the
parties in this case agree that the Amended Operating Agreement
is the contract which is at issue. You must consider the d
contract as a whole. In other words, you must not ignore any
section of the contract or give undue weight to one section over
another. l

Terms of a Contract

In determining the terms of a contract, you should first
consider what a reasonable person in the position of the parties
would have believed was the meaning of the words. Next, you may
consider the circumstances that existed at the time that the
contract was made, including the apparent purpose of the parties
in entering into the contract, the history of the negotiations
leading up to the contract, and the statements of the parties

about their understanding of the contract.

 

 

Case 1:12-cv-OO456-DAR Document 223 Filed 11/16/18 Page 10 of 23

lO

 

 

 

 

 

Contract Interoretation

To determine the meaning of a contract, you must first look
at the words and phrases which actually appear in the document.
To determine the meaning of any words or phrases which are in_
dispute, you may consider the conduct of the parties in relation
to those disputed words or terms. You should give great weight
to how the parties acted with respect to the disputed contract
provision. You should also consider other evidence presented to
you about the meaning of the provisions.

Breach of Contract

Under the law, if one party, without legal excuse, fails to
fully perform a duty owed under a contract, then that party has
breached the contract. If you find that plaintiff breached the
contract with defendantsi then the opposing side is liable for
damages. And, again, I note that each side alleges a breach of
the Amended Operating Agreement.

To repeat, the definition is: lf one party, without legal
excuse, fails to perform a duty owed under a contract, then that
party has breached the contract.

There are two types of breach of contract. One is called
a "material breach" or "total breach" of the contract. If one
party breached the contract by failing to perform a contractual
duty so important that it affects the central purpose of the
contract, then that party has committed a material or total

breach of the contract.

 

Case 1:12-cv-OO456-DAR Document 223 Filed 11/16/18 Page 11 of 23

ll

 

 

 

The other type of breach of contract is called a "simple"
or "partial" breach. If you find that a party receives
substantially what was bargained for, then the breach would be
characterized as a simple breach.

Excuse From Performance

 

If you find by a preponderance of the evidence that
performance was rendered impossible, or substantially
contributed to preventing performance, then the party may be
excused from performing under the contract. If, instead, you
find that performance was simply rendered more difficult but not
impossible, then there is no excuse from performance,

We will now proceed to the definition of "Impossibility."

Impossibility

Generally, a person is not excused from performing his or
her duties under a contract even if performance has been more
difficult or expensive than expected at the time the contract`
was made. However, a person is excused from his or her failure
to perform a contract if performance is impossible.

A party claiming that performance is impossible must prove
it. To do so, the party claiming that performance is impossible
must prove, by a preponderance of the evidence:

(l) that performance was absolutely impossible or would
have involved extreme or unreasonable difficulty, expense,
injury, or loss;

(2) the circumstances which made performance impossible

 

 

Case 1:12-cv-OO456-DAR Document 223 Filed 11/16/18 Page 12 of 23

12

 

 

 

were not reasonably foreseeable at the time the contract was
made;

(3) the party claiming impossibility did not assume the
risk that the circumstance making performance impossible would
occur; and

(4) the party claiming impossibility did not cause the
circumstance making performance impossible.

If you find that all of these elements have been proved by
a preponderance of the evidence, then you may find that .
performance was impossible.

l will proceed next to the discussion of breach of contract
damages.

Breach of Contract Damaqe§

The measure of damages for a breach of contract is that
amount of money necessary to place the injured party in the same
economic position he or they would have been in if the contract
had not been breached. To calculate the damages, it is necessary
to first determine what benefit would have been received in the
absence of a breach. Next, consider the incidental and
consequential damages. Finally, subtract from that any money
that was saved, if any, as a result of not having to complete`
the contract.

Incidental damages include any costs incurred while making
reasonable efforts to avoid losses, whether the efforts to avoid

losses were successful or not. Consequential damages include

 

 

Case 1:12-cv-OO456-DAR Document 223 Filed 11/16/18 Page 13 of 23

13

 

damages resulting from the breach such as injury to persons or
property. Any award of damages is intended to compensate the`
injured party for the breach of the opposing party. You may not
award damages for present or future harm which are speculative
or remote, or which are based solely on conjecture or guesswork.

The next series of instructions concerns defendants‘

counterclaim of breach of the duty of good faith.
Breach of Dutv of Good Faith

Defendants allege that plaintiff breached his covenant of
good faith and fair dealing. In the District of Columbia, all
contracts contain an implied duty of good faith and fair dealing,
which means that no party to the contract shall do anything
which will have the effect of destroying or injuring the rights
of the other parties to receive the fruits of the contractl
lf a party to a contract evades the spirit of the contract,
willfully renders imperfect performance, or interferes with
performance by another party, he or she may be liable for breach
of the implied covenant of good faith and fair dealing.

To state a claim for breach of the implied covenant of good
faith and fair dealing, a party must prove that the other side
has taken steps or refused to take steps which ultimately had
the effect of destroying or injuring the right to receive the
fruits of the contract.

In addition, like a breach of contract claim, a claim for

breach of the covenant of good faith and fair dealing requires

 

 

Case 1:12-cv-OO456-DAR Document 223 Filed 11/16/18 Page 14 of 23

14

 

 

 

proof of damages. Thus, in this instance, if defendants prove
all elements of this claim by a preponderance of the evidence,

or satisfy you that they have done so, then plaintiff is liable
for the resulting damages.

Next 1 will turn to defendants‘ counterclaim in which
breach of fiduciary duty is alleged.

Breach of Fiduciarv Dutv

To state a claim for breach of fiduciary duty under
District of Columbia law, the defendants must allege facts
sufficient to establish the following:

(1) plaintiff owed defendants a fiduciary duty,

(2) plaintiff breached that duty, and

(3) to the extent defendants seek damages, the breach
proximately caused an injury.

If defendants have satisfied you that they have proven the
elements of the claim by a preponderance of the evidence, then
plaintiff is liable for the resulting damages. If, instead, you
find that defendants have failed to prove any element of the
breach of fiduciary duty claim, then your verdict on that claim
must be for the plaintiff,

Conversion

Defendant Penn Social, LLC, seeks to recover damages from
plaintiff for the alleged conversion of its personal property.
Conversion can occur when one party wrongfully takes possession

of the other person's property or wrongfully exercises control

 

 

Case 1:12-cv-OO456-DAR Document 223 Filed 11/16/18 Page 15 of 23

15

 

 

 

over the property. The conversion claimed here was a computer

purchased by the LLC and retained by plaintiff after he stopped
his daily activities on behalf of the LLC. You must consider`

whether the evidence establishes the following elements:

(l) that the LLC owned or had a right to control the
personal property;

(2) that plaintiff intentionally and substantially
interfered with defendants' property interest in a manner that
amounted to depriving the LLC of that property;

(3) that defendant LLC did not consent to plaintiff's
taking and retaining the computer and refusing to return it when
asked to do so; and, finally,

(4) that the LLC requested the return of the property but
that plaintiff refused to do so.

If defendants satisfy you that they have proven all of
these elements by a preponderance of the evidence, then your
verdict must be for the defendants, and plaintiff is liable for
the resulting damages. If you find that defendants have failed
to prove any element of the conversion claim, then your verdict
as to that claim must be for the plaintiff,

l have given a number of instructions concerning damages_as
to the specific claims. The next series of instructions 1 will
ask you to consider as umbrella instructions. ln other words,

they cover all of the very specific ones that I have given.

 

 

Case 1:12-cv-OO456-DAR Document 223 Filed 11/16/18 Page 16 of 23

 

 

 

16
Damages
The determination regarding an award of damages is the
province of the jury. 1n other words, it is up to you to decide

the extent of any damages that have been proven and what the
appropriate measure of compensation is for those damages.

1 will add to that the instruction that the harm which
results in any damage must be either a direct or reasonably
probable consequence of the alleged wrongful conduct. The party
seeking damages still bears the burden of proving them by a `
preponderance of the evidence. Thus, any award of damages must
be based on a just and reasonable estimate derived from the
evidence admitted in the case.

Reasonable certainty with respect to an award of damages
does not require exact or mathematically precise proof of-
damages or that future damages are absolutely certain to occur.
Thus, you may not award damages that are speculative, based on
guesswork, or dependent upon merely remote possibilities not
reasonably certain to occur.

Procedural 1nstructions

My final instructions concern what you will do next.

Thus, before you are excused to deliberate, there are a few
final matters.

First, during your deliberations, you must consider the
instructions that 1 have given you as a whole. All of the

instructions are important. Thus, you may not ignore any

 

 

Case 1:12-cv-OO456-DAR Document 223 Filed 11/16/18 Page 17 of 23

17

 

 

 

instruction or treat any single instruction or part of an
instruction differently than the others.

Your first order of business when you retire to the
deliberation room will be to identify who among you will serve
as foreperson, to preside over your deliberations, and to serve
as your spokesperson here in court. Your selection of a
foreperson should be with an eye toward identification of the.
person among you that you believe is most likely to encourage
civility and mutual respect, to invite each juror to express his
or her views, and promote full and fair consideration of the
evidence.

The verdict that you return must represent the considered
judgment of each member of the jury. 1n order to return a
verdict, your decision must be unanimous. That means that
each of you must agree.

Each of you has a duty to consult with your fellow jurors
in an attempt to reach a unanimous verdict. You must decide
the case for yourself. However, you should not surrender your
honest beliefs about the effect or weight of evidence simply
to return a verdict or solely because of what a number of other
jurors may think.

However, you should seriously consider the views of your_
fellow jurors, just as you expect them to seriously consider
your own views, and you should not hesitate to change an opinion

if you are persuaded, by listening to your fellow jurors, that

 

 

Case 1:12-cv-OO456-DAR Document 223 Filed 11/16/18 Page 18 of 23

18

 

 

 

that is the appropriate thing to do. Thus, you are not
advocates for your position but neutral judges of the facts.

So you will make an important contribution to the .
administration of justice by arriving at a verdict in this case.
During your deliberations, therefore, your purpose should not be
to support your own opinion but to determine the facts.

1t may not be useful for a juror at the start of
deliberations to announce a determination to stand for a
particular verdict. 1f that occurs, it is often the case that
other jurors may hesitate to express their own views, and the
process of deliberations is derailed.

During your communications with the Court -- and you will
have occasion to communicate not only to ask any questions that
may arise during your deliberations but to address logistical
issues such as our start time or end time or any other concerns
that you have -~ you must do so in writing.

You will be given a supply of note paper to use for that
purpose. The note must be signed by the foreperson. There will
be a deputy marshal outside the deliberation room during your
deliberations, and the procedure that you will utilize is that
you will give the deputy marshal the note. The deputy marshal
will provide the note to the Court. 1 will share the note with
counsel and the parties and then be prepared to address your

question.

With respect to a verdict, it is only when you have reached

 

 

Case 1:12-cv-OO456-DAR Document 223 Filed 11/16/18 Page 19 of 23

19

 

 

 

a unanimous verdict that you should let me know that you have
done so. 1 ask that you refrain from sharing with me any.
information concerning what you were thinking or how you were
divided before you reach a verdict.

1f not this evening, then in the morning you will receive a
copy -- a transcript, essentially -- of the instructions that 1
have just given. You will also receive a verdict sheet which
will guide you during your efforts to address each of the'
remaining claims.

We join in thanking you for your attention thus far. 1'm
certain that your attention, your care, your patience, your
determination to reach a verdict will continue as you continue
your deliberations.

At this time 1 will excuse you to accompany Ms. Lesley.
Thank you so much. And 1 will ask Ms. Lesley to inquire of
you how late you would like to stay this evening. We're very
close to the time that we would ordinarily recess.

1f you are able to at least take a few minutes and agree
upon the identification of a foreperson, 1 would encourage you
to do that, but if there is a time that all of you agree you
absolutely should leave, then let Ms. Lesley know, please.
Your notebooks will be available for your use during the

deliberations, so please take them with you. Thank you.

 

 

Case 1:12-cv-OO456-DAR Document 223 Filed 11/16/18 Page 20 of 23

ADDITIONAL JURY INSTRUCTIONS

Tortious Interference With Existing Contractual Relationships

In this action, the Defendants have alleged that the Plaintiff intentionally interfered
with existing business relationships between the Defendants and third parties, including
customers, talent managers, agents, comics, vendors, and other members of the comedy
industry. You must consider whether the evidence establishes the following four elements:

1. there was a contract between the Defendants and a third party;

2. the Plaintiff had knowledge of that contract;

3. the Plaintiff acted intentionally to interfere with the performance of the contract

in a way that induced or caused the third party to breach or to not perform on the

contract with the Defendants; and

4. the Defendants suffered damages caused by the Plaintiff’ s intentional

interference.

If you find a preponderance of the evidence establishes all four elements of this
claim, then you should find in favor of the Defendants. If Defendants failed to prove any

one element of these claims, you must find for Plaintiff.

Tortious Interference With Prospective Business Relationship

In this action, the Defendants have also alleged that the Plaintiff intentionally
interfered with prospective business relationships that were expected between the
Defendants and third parties including customers, talent managers, agents, comics,
vendors, and other members of the comedy industry. You must consider whether the

evidence establishes the following four elements:

Case 1:12-cv-OO456-DAR Document 223 Filed 11/16/18 Page 21 of 23

Xereas v. Heiss, et al.

1. there was a valid business relationship or expectancy between the Defendants and

certain third parties;

2. the Plaintiff had knowledge of that relationship or expectancy;

3. the Plaintiff acted intentionally to interfere with the relationship in a way that

induced or caused a third party to breach or end the prospective relationship with

the Defendants; and

4. the Defendants suffered damages caused by the Plaintiff’s intentional

interference.

If Defendants proved all elements of this claim by a preponderance of the evidence,
then Plaintiff is liable for the resulting damages. If Defendants failed to prove any one

element of this claim, you must find for Plaintiff.

Case 1:12-cv-OO456-DAR Document 223 Filed 11/16/18 Page 22 of 23

Xereas v. Heiss, et al.

SECOND ADDITIONAL JURY INSTRUCTIONS

A fiduciary duty is a duty of loyalty and care. A member of a member-managed limited
liability company owes to the company, and to the other members, the duties of loyalty and care.
Such duties, as relevant to this case, are: (l) refraining from dealing with the company in the
conduct of the company’s activities and affairs in a manner adverse to the company;
additionally, (2) a member in a member-managed limited liability company shall discharge the
duties and obligations under the operating agreement consistent With the contractual obligation

of good faith and fair dealing.

Case 1:12-cv-OO456-DAR Document 223 Filed 11/16/18 Page 23 of 23

Xereas v. Heiss, et al.

THIRD ADDITIONAL JURY INSTRUCTIONS

Defendants have asserted as an affirmative defense that if Plaintiff successfully proves a
breach of contract claim, then his damages are limited by his failure to mitigate his damages.

The law requires that an injured party take all the reasonable steps it can to avoid further injury
and reduce its loss. Plaintiff Xereas may not recover damages for any portion of his injury Which
he could have avoided through the exercise of reasonable care and prudence.

Plaintiff has asserted as an affirmative defense that if Defendants successfully prove a
breach of contract claim, then their damages are limited by their failure to mitigate their
damages. The law requires that an injured party take all the reasonable steps it can to avoid
further injury and reduce its losses. Defendants may not recover damages for any portion of

their injury Which they could have avoided through the exercise of reasonable care and prudence.

